    Case 9:17-cv-00050-DLC-JCL Document 143-2 Filed 02/27/19 Page 1 of 2



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com
Attorneys for Defendant
Andrew Anglin

                   UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
            Plaintiff,                )        DECLARATION OF
                                      )        ALEX J. SHEPARD
      vs.                             )
                                      )
ANDREW ANGLIN,
                                      )
            Defendant.                )
                                      )
    Case 9:17-cv-00050-DLC-JCL Document 143-2 Filed 02/27/19 Page 2 of 2



                     DECLARATION OF ALEX J. SHEPARD

      I, Alex J. Shepard, declare:

      1.       I am over the age of 18 years and am fully competent to make this

Declaration.

      2.       The facts set forth in this Declaration are within my personal knowledge

and are true and correct to the best of my knowledge and belief.

      3.       I am an associate attorney for Randazza Legal Group, PLLC (“RLG”),

which represents Defendant Andrew Anglin in this matter.

      4.       On February 27, 2019, while at the Las Vegas, Nevada office of RLG,

I accessed the URL <https://www.washingtonexaminer.com/support-for-southern-

poverty-law-center-links-scalise-family-research-council-shooters> on a Macbook

Air laptop computer using the MacOS Mojave operating system and the Google

Chrome Internet browser. Immediately after visiting this URL, I saved a true and

correct copy of the web page to PDF format, a copy of which is attached to Mr.

Anglin’s Brief in Support of Defendant’s Motion for a Protective Order (the
“Motion”) as Exhibit 1.

      Dated: February 27, 2019

                                         /s/ Alex J. Shepard
                                         Alex J. Shepard




                                          -1-
                                   Shepard Declaration
                                  9:17-cv-50-DLC-JCL
